DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019; 04/20/2020; 05/07/2020; 07/02/2020; 08/18/2020; 01/04/2021 have been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on May 28, 2019 as modified by the preliminary amendment filed on December 11, 2019. Claims 15-34 are now pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Regarding claims 15, 25, and 33, the cited limitations “assigning a second angular resolution to a particular range gate of a plurality of range gates”, “dilating a minimum angle and a maximum angle assigned to the particular range gate”, and “operating the scanning laser ranging system, using the second angular resolution, the dilated minimum angle, and the dilated maximum angle assigned to the particular range gate of the plurality of range gates” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does disclose that the second angular resolution is determined based on the coarse angular resolution between start angle and stop angle. The specification fails to specifically disclose “assigning a second angular resolution to a particular range gate of a plurality of range gates”. The specification discloses the dilating a minimum angle and a maximum angle of all the slices to the fine first angular resolution. The specification fails to disclose “dilating a minimum angle and a maximum angle assigned to the particular range gate”. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation if Applicant believes otherwise.

Allowable Subject Matter
Claims 15-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648